        Case 1:20-cv-10617-WGY Document 322 Filed 10/23/20 Page 1 of 3




                       UNITED STATES DISTRICT COURT FOR THE
                            DISTRICT OF MASSACHUSETTS



MARIA ALEJANDRA CELIMEN SAVINO,
JULIO CESAR MEDEIROS NEVES, and all
those similarly situated,

                    Petitioners-Plaintiffs,

               v.                                      Case No. 1:20-cv-10617 WGY

STEVEN J. SOUZA,

                    Respondent-Defendant.


                          DECLARATION OF ANDY O’LAUGHLIN

       I, Andy O’Laughlin, declare as follows:

       1.      I am a member in good standing of the Bar of this Court and an attorney at

Wilmer Cutler Pickering Hale and Dorr LLP, counsel for Plaintiffs in the above-captioned

action. I respectfully submit this declaration for the purpose of transmitting certain documents

filed in support of Plaintiffs’ Motion to Compel Compliance with Rule 34 Notice of Inspection.

       2.      Attached hereto as Exhibit A is a true and correct copy of Docket Entry 45 in

Chunn v. Edge, No. 20-cv-1590 (RPK) (E.D.N.Y. Apr. 15, 2020).

       3.      Attached hereto as Exhibit B is a true and correct copy Docket Entry 3000 in

Braggs v. Dunn, No. 2:14-cv-00601 (MHT) (M. D. Ala. Oct. 1, 2020).

       4.      Attached hereto as Exhibit C is a true and correct copy of Plaintiffs’ Requests for

Inspection to Defendant served on July 14, 2020.

       5.      Attached hereto as Exhibit D is a true and correct copy of an email chain between

Thomas Kanwit and Mike Brown between July 14, 2020 and July 23, 2020.
        Case 1:20-cv-10617-WGY Document 322 Filed 10/23/20 Page 2 of 3



       6.     Attached hereto as Exhibit E is a true and correct copy of Defendant’s Response

to Requests for Inspection served on September 4, 2020.

       7.     Attached hereto as Exhibit F is a true and correct copy of an email chain between

Thomas Kanwit and Mike Brown between September 4, 2020 and September 8, 2020.

       8.     Attached hereto as Exhibit G is a true and correct copy of Docket Entry 159 in

Coreas v. Bounds, No. 20-cv-00780-TDC (D. Md. July 30, 2020).

       9.     Attached hereto as Exhibit H is a true and correct copy of Docket Entry 58 in

Garcia v. Wolf, No. 20-cv-00821 (E.D. Va. Aug. 18, 2020).

       10.    Attached hereto as Exhibit I is a true and correct copy of a letter from the

Massachusetts Department of Public Heath to Steven Souza, dated July 8, 2020.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct. Executed on October 23, 2020, at Boston, Massachusetts.



                                                    /s/ Andy O’Laughlin_____________
                                                    Andy O’Laughlin
        Case 1:20-cv-10617-WGY Document 322 Filed 10/23/20 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the CM/ECF system will be sent

electronically to the registered participates as identified on the Notice of Electronic Filing and

paper copies will be sent to those indicated as non-registered participants on October 23, 2020.



                                                      /s/ Andy O’Laughlin_______
                                                      Andy O’Laughlin
